Mr. Justice Boggs, dissenting: The statement of Campbell Wakefield which was excluded, if admitted, would have tended to establish that he had never claimed to hold, or had held, adverse possession as against the appellant company. Possession of land, however long continued, will not bar recovery by the owner of the paramount title, unless such possession was adverse and hostile to such owner. (Stevens v. Wait, 112 Ill. 544.) The admission was not less effective because it was made after the expiration of the term of twenty years, for the reason if the possession was not adverse the time which had elapsed was wholly immaterial.